Assumpsit on a negotiable note made by the defendant to one Whiting, and by him indorsed to the plaintiff when overdue. At the trial the defendant produced several notes made to ll m by Whiting, which he offered to set off against the note in suit ; but the Court now held that they could not be allow-ea, as they had not been regularly filed in set-off, pursuant to the statute. A new trial was however granted, that the defend-*358out might have an opportunity to show that they were given as evidences of payment of the note in suit. See Sargent v. Southgate, 5 Pick. 312. [See 2nd ed. 317 to 322 and cases cited in the notes.]